UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                          

No. 96-2185

                         ROBERT D. MACY,

                     Plaintiff - Appellant,

                               v.

                        ANNA LOWELL MACY,

                      Defendant - Appellee.

                                          

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Edward F. Harrington, U.S. District Judge]

                                          

                             Before

                     Torruella, Chief Judge,

                      Selya, Circuit Judge,

                   and Saris,* District Judge.

                                           

     James F. Coffey, with whom Carolyn A. Bankowski and Coffey &
Shea were on brief for appellant.
     Mark G. DeGiacomo,  with whom Barbara J. Kroncke and  Roche,
Carens & DeGiacomo, P.C. were on brief for appellee.

                                          

                          May 23, 1997
                                          

*  Of the District of Massachusetts, sitting by designation.

          TORRUELLA, Chief  Judge.

R

Anna Lowell Macy, the debtor's ex-spouse, brought an action under

                         and (a)(15),2 seeking a ruling that  the          7 of the Bankruptcy Code on October 31, 1994.  On March 17, 1995,             U.S.C. SS 523(a)(5)1

                A discharge under  section 727 . .  .                                                The debtor  in  this  case,           obert                 D.                    Macy,                         filed                               a                                 voluntary bankruptcy petition under Chapter          11          1  Section 523(a)(5) provides, in relevant part: 
                 not  discharge an individual  debtor
            from any debt--
               . . .                      does                      (a)
               (5) to a spouse, former spouse,  or
               child                               of                                  the                                      debtor, for alimony to,
               maintenance for, or support of such
               spouse or child, in connection with
               a  separation  agreement,   divorce
               decree or other order of a court of
               record,   determination   made   in
               accordance                                    with State or territorial
               law  by  a  governmental  unit,  or
               property settlement agreement,  but
               not to the extent that --
               . . . 
               (B) such debt includes a  liability
               designated as alimony, maintenance,
               or                            support,                                     unless such liability is
               actually in the nature of  alimony,
               maintenance, or support.

11 U.S.C. S 523(a)(5).

2  Section 523(a)(15) provides, in relevant part:

            (a) A discharge under  section 727 . .  .
            does not  discharge an individual  debtor
            from any debt -- 
            . . .
               (15) not of  the kind described  in
               paragraph (5)  that is incurred  by
               the  debtor  in  the  course  of  a
               divorce   or   separation   or   in
               connection   with   a    separation
               agreement, divorce decree or  other
               order of a court of record. . . .

11 U.S.C. S 523(a)(15).

                               -2-

payments  required by  the  parties'  separation  agreement  were

nondischargeable.  At trial it was agreed "that no issues of fact

remain in  dispute and  the only issue  before the  court is  the

dischargeabil                      ity of $33,706.98 in pre-petition attorneys' fees and

disbursements."  In re Macy,  192 B.R. 802, 803 (Bankr. D.  Mass.

1996).  The plaintiff filed her action within the time prescribed

for 11 U.S.C. S 523(a)(5), but beyond the somewhat shorter period

prescribed for 11 U.S.C.  S 523(a)(15).  The parties have  agreed

throughout the litigation, therefore, that if the debt is not  of

the kind  described in 11 U.S.C.  S 523(a)(5), but falls  instead

under section 523(a)(15), then it is dischargeable.

          The bankruptcy court held that the attorneys' fees  and

disbursements incurred in connection with the plaintiff's efforts

to collect alimony, maintenance, or child support are governed by

section                  523(a)(5) of the Bankruptcy Code and, on the facts of this

case,                are                    not dischargeable.  Macy, 192 B.R. at 806.  On appeal to

the              United                    States                           District Court for the District of Massachusetts,

the decision was  affirmed.  The debtor-appellant now appeals  to

this               court.                                             The only issue on appeal is whether section 523(a)(5)

or section 525(a)(15)  furnishes a vehicle  for testing the  non-

dischargeabil                      ity of attorneys' fees incurred by a former spouse in

an effort  to  enforce payments  required  by a  divorce  decree.

Holding that attorneys' fees  incurred by a former spouse in  the

course of seeking to enforce support-related payments required by

a divorce  decree are properly  nondischargeable under 11  U.S.C.

S 523(a)(5), we affirm.

                               -3-

          We find that  the reasoning of  the decisions below  is

sound,                 and                     affirm for substantially the reasons put forth therein.

See Macy v. Macy, 200 B.R. 467, 468-69 (Bankr. D. Mass. 1996); In

re Macy, 192 B.R. at 802-03.  See generally Lawton v. State  Mut.

Life Assurance Co., 101 F.3d 218, 220 (1st Cir. 1996) ("[W]hen  a

lower court produces a comprehensive, well-reasoned decision,  an

appellate court should refrain from writing at length to no other

end than  to hear  its own  words resonate").   We  add only  the

following brief discussion.

          The  foundation of  appellant's  argument is  that  the

Bankruptcy                     Reform Act of 1994, Pub. L. No. 103-394, 108 Stat. 4106

(1994), by adding section  523(a)(15), has impliedly amended  the

appropriate interpretation of section 523(a)(5), changing the way

in  which attorneys' fees  should be classified.   By its  terms,

section 523(a)(15)  includes only debt that  is "not of the  kind

described                    in                      [section                               523(a)](5)."  Furthermore, it is not disputed

that prior to the enactment of the Bankruptcy Reform Act, fees of

the sort at issue were nondischargeable under section  523(a)(5).

See            ,               e.g.                  ,                     In                       re                          Coleman,                                  37 B.R. 120, 123 (Bankr. W.D. Wisc. 1984)

("There has  been virtual unanimity  among bankruptcy courts  and

appellate courts . . . that attorney's fees incurred by a  spouse

are nondischargeable so long as the primary debt is excepted from

discharge.")  The question, therefore, is whether the  Bankruptcy

Reform Act had the effect of removing attorneys' fees of the sort

at issue here from the reach of section 523(a)(5).

                               -4-

          A                      review                             of                               existing                                        case law and the legislative history

of section 523(a)(15) leads us to the conclusion that  attorneys'

fees continue to  be governed by section  523(a)(5).  There is  a

strong policy interest in protecting ex-spouses and children from

the loss of alimony, support and maintenance owed by a debtor who

has              filed                   for                       bankruptcy.  See Shine v. Shine, 802 F.2d 583, 585-88

(1st Cir.  1986).  This policy  is emphasized in the  legislative

history of section 523(a)(15), which reads:

               This section  is intended  to  provide
            greater    protection    for     alimony,
            maintenance,                                   and support obligations owing
            to a spouse, former spouse, or child of a
            debtor in bankruptcy. . . .

               [Section  523(a)(15)]   adds   a   new
            exception                                to                                   discharge for some debts that
            are  not  in   the  nature  of   alimony,
            maintenance   or  support.      In   some
            instances, divorcing spouses have  agreed
            to                         make                              payments of marital debts, holding
            the  other  spouse  harmless  from  those
            debts, in  exchange  for a  reduction  in
            alimony                              payments.  In other cases, spouses
            have agreed to  lower alimony based on  a
            larger                             property settlement.  If such "hold
            harmless"   and    property    settlement
            obligations are not  found to  be in  the
            nature  of   alimony,   maintenance,   or
            support,  they  are  dischargeable  under
            current                              law.                                    The non-debtor spouse may be
            saddled with substantial debt and  little
            or no alimony  or support.  This  section
            will      make      such      obligations
            nondischargeable. . . .

H.R. Rep. No. 103-835 at S 304 (1994).  This legislative  history

demonstrates that Congress sought to apply section 523(a)(15)  to

debts that had previously been construed as property obligations.

See, e.g., In re  Kritt, 190 B.R. 382,  385 n.4 (9th Cir.  B.A.P.

1995) ("Section  523 has subsequently been  amended to add a  new

                               -5-

section 523(a)(15), which provides that property settlements  are

now generally  nondischargeable  in bankruptcy.")   There  is  no

indication  that  Congress   intended  to   affect  the   liberal

interpretation of  section  523(a)(5).   It follows,  then,  that

Congress did not intend to apply section 523(a)(15) to debts that

were, prior to the  Bankruptcy Reform Act, considered to be  non-

dischargeable under section 523(a)(5).

          Affirmed.

                               -6-